Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Because of the reopening of prosecution, the rejoinder is vacated since the basis upon which it was made is no longer applicable (requires all the limitations of an allowable claim).

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 7/1/2019.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US 20210329112 A1)
Regarding claim 1, Li (US 20210329112 A1) teaches a terminal device (figs 6a-6d), comprising: 

a first screen component (613, fig 6a) having a first opening ([0081] recites ‘A first sub-screen 611 is located at an opening of the second sub-screen 613’, see also fig 6c); an image acquisition component (camera 601, fig 6c) having a light-sensitive surface and configured to sense ambient light through the light-sensitive surface to generate an image in a case that the first opening is opened (paragraph 0080); 

a second screen component (611); 

a second opening (opening between rails 608, see annotated fig 6c below), positioned between (fig 6b) the second screen component (611) and the image acquisition component (601), wherein the second opening is aligned with the first opening (figs 6a, 6c) and configured to when the first opening is opened, expose the light-sensitive surface of the image acquisition component for sensing the ambient light (paragraph 0080); and

a driving component (610, 609, 603, 604, 605, 607, fig 6c, paragraph 0081 recites ‘The micro-motor 607 is fixedly connected to a screw rod 604 via a coupling 605, and drives the screw rod 604 to rotate. When the motor 607 drives the screw rod 604 to move rotationally, the screw nut 603 moves transversally along the screw rod. The transversal movement of the screw nut 603 drives the bearing component 609 to move linearly’) connected with the second screen component (fig 6c);

wherein: 
the first opening is configured to open responsive to that the second screen component is at a first position (open position, [0080]); and 

the second screen component is configured to close the first opening to cover the light-sensitive surface and perform joint display with the first screen component responsive to that the second screen component is at a second position (closed position, [0080]),

wherein the driving component comprises:

a first magnetic portion (since 607 is a motor), comprising a coil (since 607 is a motor) and configured to: generate a magnetic force in a second direction based on a current in a first direction (right hand rule) of the coil (since 607 is a motor), and generate a magnetic force in a fourth direction (since 607 is a motor) based on a current in a third direction (right hand rule) of the coil (since 607 is a motor);

a second magnetic portion (since 607 is a motor), configured to: move about the rotating axis in a first clock direction (direction that 604 moves while closing) under action of the magnetic force in the second direction (since 607 is a motor), and move about the rotating axis in a second clock direction (direction that 604 moves while opening) under action of the magnetic force in the fourth direction (since 607 is a motor), the first clock direction and the second clock direction being opposite rotation directions ([0082] recites ‘After the under-screen camera is used, if a user disables the under-screen camera 601 by disabling a shooting application … the bearing component 609 to move in a direction opposite to the direction 660 shown in the figure so that the bearing component 609 moves to the original position before descending’); and

a transmission portion (604), connected with the second magnetic portion (since 604 is connected with motor 607) and the second screen component (since 604 is connected to 609 and 611), and configured to: drive the second screen component to move from the first position to the second position (604 is configured to drive from the open position to the closed position) responsive to moving about the rotating axis in the first clock direction ([0082] recites ‘and under the action of the screw nut 603, drives the bearing component 609 to move in a direction opposite to the direction 660’, which is the closing direction, see fig 6b) along with rotation of the second magnetic portion (along with rotation of the motor since the second magnetic portion is a part of the motor, note that [0082] recites ‘the micro-motor 607 is fixedly connected to the screw rod 604 via the coupling 605 and drives the screw rod 604 to rotate; and under the action of the screw nut 603, drives the bearing component 609 to move in a direction opposite to the direction 660’), and drive the second screen component to move from the second position to the first position (604 is configured to drive from the closed position to the open position) responsive to moving about the rotating axis in the second clock direction ([0081] recites ‘Therefore, under the action of the screw nut 603, the bearing component 609 can move transversally in a direction 660’, which is the opening direction, see fig 6b) along with rotation of the second magnetic portion (along with rotation of the motor).


    PNG
    media_image1.png
    519
    807
    media_image1.png
    Greyscale




Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments
Applicant's arguments filed 4/8/2022 have been fully considered but they are not found persuasive. Applicant argues in response to claim 1:
‘As described above, it is clear that Li merely discloses an opening of the second
sub-screen, at which a first sub-screen 611 is located and under which and the under-screen
camera 601 is located. As such, there is only one opening in Li, but has nothing to do with
the second opening in addition to the first opening as defined in amended claim 1.’

However as shown in the rejection above, Li also teaches a second opening between the rails 608 which meets all of the claimed limitations.
	


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841